                                                                                                                              Case 2:20-cv-00758-JCM-VCF Document 14 Filed 06/10/20 Page 1 of 2



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Emil S. Kim, Esq.
                                                                                                                              Nevada Bar No. 14894
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    kime@ballardspahr.com
                                                                                                                          7 Attorneys for Defendant,
                                                                                                                            JP Morgan Chase Bank, NA
                                                                                                                          8
                                                                                                                                               IN THE UNITED STATES DISTRICT COURT
                                                                                                                          9
                                                                                                                                                     FOR THE DISTRICT OF NEVADA
                                                                                                                         10
                                                                                                                            TERESA EVANS-SAMPLE;                   CASE NO. 2:20-cv-00758-JCM-VCF
                                                                                                                         11
                                                                                                                                               Plaintiff,
                                                                                                                         12                                        STIPULATION AND ORDER TO
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                            v.                                     EXTEND TIME FOR DEFENDANT JP
                                                                                                                         13                                        MORGAN CHASE BANK, NA TO
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                            EARLY WARNING SERVICES, LLP; JP RESPOND TO PLAINTIFF’S
                                                                                                                         14 MORGAN CHASE BANK, NA;                 COMPLAINT
                                                                                                                            LEXISNEXIS RISK SOLUTIONS;
                                                                                                                         15 TARGET FINANCIAL; AND WELLS
                                                                                                                            FARGO BANK, NA;                        (First Request)
                                                                                                                         16
                                                                                                                                               Defendants.
                                                                                                                         17

                                                                                                                         18
                                                                                                                                     Plaintiff Teresa Evans-Sample (“Plaintiff”) and Defendant JP Morgan Chase
                                                                                                                         19
                                                                                                                              Bank, NA (“Chase”)1 stipulate and agree that Chase has up to and including June 25,
                                                                                                                         20
                                                                                                                              2020 to respond to Plaintiff’s Complaint (ECF No. 1), to provide additional time to
                                                                                                                         21
                                                                                                                              investigate Plaintiff’s allegations and for Chase to prepare a response.
                                                                                                                         22

                                                                                                                         23
                                                                                                                                                          [Continued on following page.]
                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27
                                                                                                                              1 By filing this Stipulation, Chase is not waiving any defense, affirmative or
                                                                                                                              otherwise, it may have in this matter.
                                                                                                                         28


                                                                                                                              DMWEST #40197039 v1
                                                                                                                              Case 2:20-cv-00758-JCM-VCF Document 14 Filed 06/10/20 Page 2 of 2



                                                                                                                         1           This is the first request for an extension, and is made in good faith and not for
                                                                                                                         2    purposes of delay.
                                                                                                                         3           Dated this 3rd day of June, 2020.
                                                                                                                         4    BALLARD SPAHR LLP                              KRIEGER LAW GROUP LLC
                                                                                                                         5

                                                                                                                         6    By: /s/ Joel E. Tasca                          By: /s/ Miles N. Clark
                                                                                                                              Joel E. Tasca, Esq.                            David H. Krieger, Esq.
                                                                                                                         7    Nevada Bar No. 14124                           Nevada Bar No. 9086
                                                                                                                              Emil S. Kim, Esq.                              KRIEGER LAW GROUP LLC
                                                                                                                         8    Nevada Bar No. 14894                           500 North Rainbow Boulevard, Suite 300
                                                                                                                              BALLARD SPAHR LLP                              Las Vegas, Nevada 89107
                                                                                                                         9    1980 Festival Plaza Drive, Suite 900
                                                                                                                              Las Vegas, Nevada 89135                        Matthew I. Knepper
                                                                                                                         10                                                  Nevada Bar No. 12796
                                                                                                                              Attorneys for Defendant                        Miles N. Clark
                                                                                                                         11   JP Morgan Chase Bank, NA                       Nevada Bar No. 13848
                                                                                                                                                                             KNEPPER & CLERK LLC
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                             5510 S. Fort Apache Road, Suite 30
                                                                                                                                                                             Las Vegas, Nevada 89148
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                             Attorneys for Plaintiff Teresa Evans-
                                                                                                                         14                                                  Sample
                                                                                                                         15

                                                                                                                         16

                                                                                                                         17
                                                                                                                                                                      ORDER
                                                                                                                         18
                                                                                                                                                                      IT IS SO ORDERED:
                                                                                                                         19

                                                                                                                         20
                                                                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                                                                         21

                                                                                                                         22                                           DATED:          6-10-2020

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                         2
                                                                                                                              DMWEST #40197039 v1
